Case: 2:20-cv-04804-EAS-MRM Doc #: 16 Filed: 08/26/21 Page: 1 of 10 PAGEID #: 391




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS


GEORGE FISHER,

                       Petitioner,                :   Case No. 2:20-cv-4804

       - vs -                                         District Judge Edmund A. Sargus, Jr.
                                                      Magistrate Judge Michael R. Merz

WARDEN,
 Southeastern Correctional Institution,

                                                  :
                       Respondent.


                       REPORT AND RECOMMENDATIONS


       This habeas corpus action, brought pro se by Petitioner George Fisher, is before the Court

for decision on the merits. Relevant filings are the Petition (ECF No. 1), the State Court Record

(ECF No. 6), the Return of Writ (ECF No. 7), and Petitioner’s Traverse (ECF No. 12). The

Magistrate Judge reference in the case has recently been transferred to the undersigned to help

balance the Magistrate Judge workload in the District.



Litigation History



       A Jackson County, Ohio, grand jury indicted Petitioner on one count of possession of heroin

in an amount exceeding 250 grams, a felony of the first degree, in violation of Ohio Revised Code §

2925.11(A) with a major drug offender specification. (Indictment, State Court Record, ECF No. 6, Ex.

1). Although he had pleaded not guilty and filed a motion to suppress, Fisher withdrew his not guilty

                                                 1
Case: 2:20-cv-04804-EAS-MRM Doc #: 16 Filed: 08/26/21 Page: 2 of 10 PAGEID #: 392




plea and pleaded guilty on March 22, 2017, to the single count in the Indictment, with the major drug

offender specification being withdrawn and the State agreeing not to pursue additional charges for the

bond violation in December 2016 which led to Fisher’s pre-trial detention (Id. at Ex. 5; Transcript,

ECF No. 6-1). There was to be no recommendation as to sentence.

           Placed under oath, Fisher swore that there were no promises that induced him to plead other

than what had been said in open court and specifically that there were no promises as to sentence,

which was to be argued at the sentencing hearing. Id. at PageID 283. He swore he was satisfied with

Attorney Dixon’s services and knew that any pending motions would be waived by the guilty plea. Id.

at PageID 285. He said he understood that his guilty plea was a complete admission of guilt of the

charged crime and the penalty range was three to eleven years. Id. at PageID 286. Fisher then pleaded

guilty and the judge accepted the plea, expressly finding that it was knowing, intelligent and voluntary.

Id. at PageID 292.

           On May 23, 2017, the plea agreement was amended to reduce the weight of the heroin in

question to being in excess of fifty grams but less than 250 grams to make the sentencing range three

to eleven years as had been agreed to.1 (Tr. ECF No. 6-1, PageID 294, et seq.). Judge Regan repeated

the required plea colloquy in its entirety and received the same responses he had received from Fisher

on March 22, 2017. Id. Fisher expressly declined to consult further with his attorney before proceeding

Id. at PageID 305. The judge acknowledged that Fisher had sent a number of “kites” saying he wanted

to withdraw his guilty plea. Id. at PageID 306. Despite that, Fisher swore he was “certain” he wanted

to proceed with the guilty plea and then did in fact plea guilty again. Id.

           In arguing for a maximum sentence, the prosecutor related how Fisher first came to the

attention of law enforcement: a person had driven a Mr. Crabtree to Fisher’s residence where Crabtree

exchanged a stolen chainsaw for three grams of heroin. The driver immediately reported this to the



1
    If the weight were over 250 grams, the mandatory sentence would have been eleven years.

                                                          2
Case: 2:20-cv-04804-EAS-MRM Doc #: 16 Filed: 08/26/21 Page: 3 of 10 PAGEID #: 393




police who obtained a search warrant and recovered almost 200 grams of heroin and thousands of

dollars in buried cash. In arguing for a minimum sentence, Attorney Dixon acknowledge the presence

in court of Ms. Layne and Fisher’s daughters. She essentially blamed Fisher criminal conduct on his

infatuation with Layne, with whom he was cohabiting when the heroin was seized.

        Having heard argument, Judge Regan then sentenced Fisher to nine years imprisonment and a

fine of $10,000. (Order, State Court Record, ECF No. 6, Ex. 7).

        Fisher appealed to the Ohio Fourth District Court of Appeals which affirmed the conviction

and sentence. State v. Fisher, 2018-Ohio-2718 (4th Dist. Jun. 28, 2018), appellate jurisdiction declined.

153 Ohio St.3d 1505 (2018).

        On November 9, 2018, Fisher filed a Petition for post-conviction relief under Ohio Revised

Code § 2943.21 with Jackson County Court of Common Pleas. That court denied relief and Fisher

again appealed to the Fourth District which affirmed the dismissal. State v. Fisher, 2019-Ohio-

3334 (4th Dist. Aug. 14, 2019), appellate jurisdiction declined, 157 Ohio St. 3d 1496 (2019).

        Petitioner then filed his Petition in this Court, pleading the following Grounds for Relief:

                Ground One: Petitioner[‘]s sentence is not supported by competent
                credible evidence, in violation of the Fifth, Sixth, and Fourteenth
                Amendments.

                Supporting Facts: The Court incorrectly sentenced petitioner for a
                trafficking offense when he plead guilty to a possession charge
                which is contrary to law. Possession is and has no impact on families
                and children when he is the only one consuming it. Fisher is a First
                time offender in his sixties and was promised the minimum
                sentence. (sic)

                Ground Two: Trial counsel was ineffective for failing to file an
                affidavit of indigency prior to imposition of a $10,000 fine.

                Supporting Facts: The court later determined the offender was
                indigent for purposes of appeals. It should have been brought to the
                court’s attention at sentencing. The court ignored petitioner’s
                present and future ability to pay a fine as required by statute.


                                                   3
Case: 2:20-cv-04804-EAS-MRM Doc #: 16 Filed: 08/26/21 Page: 4 of 10 PAGEID #: 394




               Ground Three: Counsel was ineffective for failing to have the trial
               court conduct a hearing on the motion to suppress.

               Supporting Facts: In the case at bar, petitioner through counsel
               filed a motion to suppress and asked for a “Frank’s” hearing and
               new trial counsel failed to follow through resulting in the evidence
               being admitted without probable cause.

               Ground Four: Trial Counsel was ineffective for failure to withdraw
               petitioner’s plea pre-sentence.

               Supporting Facts: Trial counsel failed to withdraw the petitioner’s
               plea of guilty prior to sentencing. The accused was not guilty and
               had a complete defense to the charge.

(Petition, ECF No. 1, PageID 6, 8, 10, 12.)


                                             Analysis



Ground One: Improper Sentence



       Petitioner has withdrawn his First Ground for Relief (Traverse, ECF No. 12, PageID 377).



Ground Two: Ineffective Assistance of Trial Counsel: Failure to Show Indigency



       In his Second Ground for Relief, Fisher asserts his attorney provided ineffective assistance

of trial counsel when he did not file an affidavit or other proof to show Fisher was indigent before

the trial judge imposed a fine of $10,000.

       To be subject to challenge in habeas corpus, a state court judgment must result in a

petitioner’s being in custody. Spencer v. Kemna, 523 U.S. 1 (1998). Being subject to a fine does

not constitute being in custody sufficient to invoke federal habeas jurisdiction. United States v.


                                                 4
Case: 2:20-cv-04804-EAS-MRM Doc #: 16 Filed: 08/26/21 Page: 5 of 10 PAGEID #: 395




Watroba, 56 F.3d 28 (6th Cir. 1995). Because Fisher is not in custody on the fine portion of his

sentence, Ground Two does not state a claim upon which habeas corpus relief can be granted and

should be dismissed on that basis.



Ground Three: Ineffective Assistance of Trial Counsel for Failing to Have A Hearing on the
Motion to Suppress


        In his Third Ground for Relief, Fisher claims he received ineffective assistance of trial

counsel when his new trial attorney failed to insist on a hearing on the motion to suppress.

        The Warden asserts this claim is both procedurally defaulted and without merit (Return,

ECF No. 17, PageID 352). In his Reply, Petitioner discusses the Ohio criminal res judicata

doctrine in general, but does not seek to apply it to the facts of this case.

        Fisher first raised this ineffective assistance of trial counsel claim in his Petition for Post-

Conviction Relief under Ohio Revised Code § 2953.21. After the trial court denied the Petition

and Fisher appealed, the Fourth District Court of Appeals expressly held that the claim was barred

by res judicata:

                {¶6} Both of Appellant's assignments of error are based on the
                contention that he received ineffective assistance of counsel. In his
                first assignment of error, he argues that his trial counsel was
                ineffective for failing to withdraw his plea before sentencing. In the
                second assignment of error, Appellant argues that his trial counsel
                was ineffective for failing to insist that the trial court hold a hearing
                on his pending motion to suppress. Appellant dedicates his brief to
                arguing the merits of these assignments of error. Appellee argues, in
                response, that Appellant's claims are both barred by the doctrine of
                res judicata and fail on their merits. Because we agree that the
                doctrine of res judicata bars Appellant's claims of ineffective
                assistance of counsel, we consider his first and second assignments
                of error together here.

                {¶7} The Supreme Court of Ohio has held the doctrine of res
                judicata applies when determining whether post-conviction relief is

                                                   5
Case: 2:20-cv-04804-EAS-MRM Doc #: 16 Filed: 08/26/21 Page: 6 of 10 PAGEID #: 396




                 warranted under R.C. 2953.21. State v. Szefcyk, 77 Ohio St.3d 93,
                 671 N.E.2d 233 (1996), syllabus; State v. Perry, 10 Ohio St.2d 175,
                 226 N.E.2d 104 (1967). “Under the doctrine of res judicata, a final
                 judgment of conviction bars a convicted defendant who was
                 represented by counsel from raising and litigating in any proceeding
                 except an appeal from that judgment, any defense or any claimed
                 lack of due process that was raised or could have been raised by the
                 defendant at the trial, which resulted in that judgment of conviction,
                 or on an appeal from that judgment.” Perry at 176; see also Szefcyk
                 at 96.

                 {¶8} Appellant's assignments of error are based on claims of
                 purported ineffective assistance of counsel that could have been
                 raised on direct appeal from his judgment of conviction. In fact,
                 Appellant did raise a claim of ineffective of counsel, albeit on
                 different grounds, on direct appeal from his judgment of conviction.
                 Fisher, 2018-Ohio-2718, ¶ 32. Appellant does not argue that he
                 could not have brought his new claims of ineffective assistance of
                 counsel in his direct appeal. Nor does Appellant claim to have
                 discovered any new evidence relevant to his plea hearing or
                 sentencing. Because Appellant had a full opportunity to raise his
                 ineffective assistance claims on direct appeal and failed to do so, the
                 doctrine of res judicata bars him from raising them now in a petition
                 for post-conviction relief. Accordingly, Appellant's first and second
                 assignments of error are overruled.

                 {¶9} Having overruled Appellant's assignments of error because his
                 claims are barred by res judicata, we affirm the trial court's
                 judgment.

State v. Fisher, 2019-Ohio-3334 (4th Dist. Aug. 14, 2019).

          It appears to the Magistrate Judge that the Fourth District correctly applied to Ohio criminal

res judicata doctrine in that the claim that the seized evidence was subject to suppression was laid out

in the motion to suppress and the failure of replacement counsel to take that motion to a hearing was

also evident. Thus Fisher’s appellate attorney could have raised that claim on the basis of the appellate

record.

          Fisher recognizes the contours of the Ohio res judicata doctrine in his Reply, but does not

suggest any way in which his case comes within any exception. The Sixth Circuit has repeatedly

recognized that the Ohio res judicata doctrine enunciated in State v. Perry, 10 Ohio St. 2d 175 (1967),

                                                    6
Case: 2:20-cv-04804-EAS-MRM Doc #: 16 Filed: 08/26/21 Page: 7 of 10 PAGEID #: 397




is an adequate and independent state ground of decision. Durr v. Mitchell, 487 F.3d 423, 432 (6th

Cir. 2007); Buell v. Mitchell, 274 F.3d 337 (6th Cir. 2001); Coleman v. Mitchell, 268 F.3d 417 (6th

Cir. 2001); Byrd v. Collins, 209 F.3d 486, 521-22 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155, 160-

61 (6th Cir. 1994)(citation omitted); Van Hook v. Anderson, 127 F. Supp. 2d 899, 913 (S.D. Ohio

2001).

         Ground Three should therefore be dismissed as procedurally defaulted.



Ground Four: Ineffective Assistance of Trial Counsel: Failure to Withdraw
Guilty Plea Prior to Sentence


         In his Fourth Ground for Relief, Fisher asserts his trial attorney provided ineffective

assistance of trial counsel when she failed to withdraw his guilty plea prior to sentencing. Fisher

first presented this claim to the Ohio courts in his petition for post-conviction relief; the trial court

and Fourth District both rejected the claim as barred by res judicata because it also could have

been raised on direct appeal.

         Fisher argues this claim could not have been adjudicated on direct appeal because it

depends on facts outside the appellate record (Reply, ECF No. 12, PageID 384, et seq., citing State

v. Milanovich, 42 Ohio St. 2d 46 (1975)). He states:

                Trial Counsel grossly failed the Petitioner when she moved forward
                with the plea hearing and failed to convey his wishes to the court to
                withdraw any of his alleged pleas or to insist on going to trial. The
                plea bargain was a ruse on her part to get Petitioner to plea [sic] to
                the charge telling him she had negotiated three years in prison.
                Petitioner was duped and received nine years. Counsel also was
                informed ahead of time that he did not wish to plea to the charge of
                possession. Petitioner was unable to get his supporting affidavit
                from his daughter until after his plea and sentencing hearing.

Id.



                                                   7
Case: 2:20-cv-04804-EAS-MRM Doc #: 16 Filed: 08/26/21 Page: 8 of 10 PAGEID #: 398




         In support of his Petition for post-conviction relief, Fisher filed his own Affidavit and that

of his daughter Jennifer. In his own Affidavit he avers that the person who gave consent to search

had no authority to do so:

                  6.) That during the period of time between my original arrest and
                  while out on my own recognizance my then counsel filed a motion
                  to suppress (filed March 29,2016) the evidence that was obtained
                  during the original search of the property, on a false consent to
                  search. That "Consent to Search" was signed by Rachel Layne as a
                  resident of my property when in fact she was not authorized on 11-
                  17-15 or any date to grant Detectives access to search my property
                  at 343 Fridenmaker Rd. in Wellston, OH. In fact Rachel Layne while
                  at my residence was a paid escort and hid her own drugs on the
                  property and money she earned from being a prostitute. She was not
                  then nor was she ever a resident per se and when she came to my
                  property. She was definitely not even a guest, after my arrest on 11-
                  17-15;

(Affidavit, State Court Record, ECF No. 6, Ex. 19, PageID 189-90). The same allegation of lack

of authority on the part of Ms. Layne to consent to the search is found in the Motion to Suppress

(Motion, State Court Record, ECF No. 6, Ex. 4, PageID 36).

         The post-conviction petition also has attached the Affidavit of Fisher’s daughter Jennifer

Fisher2 about her contact with defense attorney Isabella Dixon who allegedly told her that a

recording of a three-way conversation among Rachel Layne, Sara Fisher, and Jennifer Hamilton

in which Layne admitted the drugs Fisher was charged with possessing were actually hers could

not be used in Fisher’s trial because Layne was living with Fisher. Jennifer Fisher avers that Layne

no longer lived with Fisher after the trial judge made it a condition of Fisher’s bond in February,

2016, that Layne not live there. While this is certainly not matter that was in the appellate record,

it is not competent material evidence of any relevant fact, but is double or triple hearsay. It does



2
 The Jennifer Fisher Affidavit was sworn to on October 30, 2018, a year and a half after a sentencing hearing at which
Attorney Dixon, Robin Layne, and Jennifer Fisher were all present, according to the Transcript at ECF No. 6-1. Fisher
claims he could not get her Affidavit for the intervening eighteen months. That claim is not credible.

                                                          8
Case: 2:20-cv-04804-EAS-MRM Doc #: 16 Filed: 08/26/21 Page: 9 of 10 PAGEID #: 399




not provide any basis to show that where Layne was living at any point in time was within Jennifer

Fisher’s personal knowledge. It certainly does not show ineffective assistance of trial counsel on

Isabella Dixon’s part for failing to pursue the motion to suppress or for somehow failing to pursue

Fisher’s desire to withdraw his guilty plea.

        The record also contains a copy of a Jackson County Jail Request dated April 17, 2017,

from Fisher to jail personnel asking that they tell Judge Regan that “I am giving notice I wish to

withdrawl [sic] my guilty plea on Case No. 16CR0023.” (Attachment to Post-Conviction Petition,

State Court Record, ECF No. 6, PageID 197). As noted above, Judge Regan acknowledged that

he had received several “kites” from Fisher about withdrawing his plea. Nonetheless, Fisher swore

on May 23, 2017, that he wanted to proceed with the amended plea agreement.

        To the extent that Fisher claims in his Fourth Ground for Relief that he received ineffective

assistance of trial counsel when Attorney Dixon did not proceed with a pre-sentence withdrawal

of the guilty plea, the claim is rebutted by the trial court record. That is, at the second guilty plea

colloquy, Fisher expressly disclaimed any desire to withdraw his guilty plea and in fact reaffirmed

it. It cannot be ineffective assistance of trial counsel to fail to perform some act that your client

has just said he does not want performed. And because all of these facts were of record at the time

of the direct appeal, the Fourth District was correct in finding this claim barred by res judicata

because it was omitted from the direct appeal.

        To the extent Fisher is now claiming that his guilty plea was not knowing, intelligent, and

voluntary, either because Attorney Dixon promised him a lower sentence than he received or

because he had a good defense to the charges, he has waived that claim by never presenting it to

the state courts.

        Ground for Relief Four should therefore be dismissed as procedurally defaulted and



                                                  9
Case: 2:20-cv-04804-EAS-MRM Doc #: 16 Filed: 08/26/21 Page: 10 of 10 PAGEID #: 400




meritless.



Conclusion



       Based ion the foregoing analysis, the Magistrate Judge respectfully recommends the

Petition herein be dismissed with prejudice. Because reasonable jurists would not disagree with

this conclusion, it is also recommended that Petitioner be denied a certificate of appealability and

that the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should

not be permitted to proceed in forma pauperis.



August 25, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge


                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. A party may respond to another party’s
objections within fourteen days after being served with a copy thereof. Failure to make objections
in accordance with this procedure may forfeit rights on appeal. 




                                                 10
